                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    ROY BOONE BRIGHT,                                   )
                                                        )
                  Plaintiff,                            )
                                                        )
         v.                                             )    CIVIL ACTION NO. 5:18-CV-355 (MTT)
                                                        )
                                                        )
    MIKE HOWELL, et al.,                                )
                                                        )
                                                        )
                  Defendants.                           )
                                                        )


                                                  ORDER

        United States Magistrate Judge Charles Weigle recommends granting the

Defendants’ motion to dismiss because the Plaintiff (1) failed to file the complaint within

the statute of limitations; (2) failed to state a claim upon which relief may be granted; (3)

failed to obtain a favorable termination of his criminal prosecution 1 pursuant to Heck v.

Humphrey, 512 U.S. 477 (1994), before filing his complaint; and (4) failed to bring his

suit after the completion of his state criminal case. 2 Doc. 10. The Plaintiff objected to

the Recommendation twice by repeating the same factual claims made in his complaint,

and the Defendants responded. Compare Doc. 8 with Docs. 13, 15; Doc. 14. Pursuant

to 28 U.S.C. § 636(b)(1), the Court has considered the Plaintiff’s objections and the



1 The Plaintiff was advised that, insofar as he seeks habeas relief, he may file a habeas petition pursuant
to 28 U.S.C. § 2241. Doc. 10 at 4 n.3.

2 Pursuant to Younger v. Harris, 457 U.S. 423, 431 (1982), the Court cannot “enjoin a state criminal
prosecution begun prior to the institution of the federal suit.” The Defendants notified the Court in their
response that the Younger abstention doctrine no longer applies because the Plaintiff has since been
convicted in his state criminal case. Doc. 14 at 3. Accordingly, Heck applies.
Defendants’ response, and has made a de novo determination of the portions of the

Recommendation to which the Plaintiff objects. The Recommendation (Doc. 10) is

ADOPTED and made the order of this Court. Accordingly, the Plaintiff’s complaint

(Doc. 8) is DISMISSED without prejudice.

      SO ORDERED, this 24th day of July, 2019.



                                       S/ Marc T. Treadwell
                                       MARC T. TREADWELL, JUDGE
                                       UNITED STATES DISTRICT COURT




                                         -2-
